     3:17-cr-30005-SEM-TSH # 49   Page 1 of 6                                   E-FILED
                                                       Friday, 26 June, 2020 10:20:38 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 17-cr-30005
                                        )
JAMARR MOORE,                           )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jamarr Moore’s Amended

Motion for Compassionate Release (d/e 45) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On August 17, 2017, Defendant pled guilty to possessing with

the intent to distribute a substance containing cocaine base in

violation of 21 U.S.C. § 841(a)(1), as charged in Count One of the

Superseding Indictment. Defendant also pled guilty to possessing a

firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A), as charged in Count Two of the Superseding


                               Page 1 of 6
     3:17-cr-30005-SEM-TSH # 49   Page 2 of 6




Indictment.

     On December 11, 2017, the Court sentenced Defendant to 10

months’ imprisonment on the drug count and 60 months’

imprisonment on the firearm count, with the sentences to run

consecutively. The Court also imposed a three-year term of

supervised release on each count. The original Indictment and

Count Three of the Superseding Indictment were dismissed at

Defendant’s sentencing.

     On May 27, 2020, Defendant filed a pro se motion for

compassionate release (d/e 42) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 1, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. The

amended motion concedes that Defendant is 24 years old, does not

suffer from health conditions that the Centers for Disease Control

and Prevention (CDC) has identified as increasing the risk of serious

complications from COVID-19, and is housed at a BOP facility, FCI

Greenville, with no confirmed cases of COVID-19. Defendant

nevertheless requests compassionate release based on the COVID-

19 pandemic and his good behavior while incarcerated.


                             Page 2 of 6
     3:17-cr-30005-SEM-TSH # 49   Page 3 of 6




     Defendant proposes to live with his mother if he is released

from custody. The United States Probation Office, in a

Memorandum (d/e 46) addressing Defendant’s request for

compassionate release, concludes that Defendant’s mother’s house

appears to be a suitable residence for Defendant.

     On June 4, 2020, the Government filed a response (d/e 47)

opposing Defendant’s request for compassionate release. The

Government’s opposition is based on points conceded in

Defendant’s amended motion—Defendant’s age, lack of medical

issues, and incarceration in a BOP facility with no confirmed cases

of COVID-19. The Government also notes that Defendant has a

history of possessing illegal firearms.

     On June 12, 2020, Defendant filed a Reply to the

Government’s Response to Defendant’s Amended Motion for

Compassionate Release (d/e 48). In the reply, Defendant states

that inmates at FCI Greenville had been notified that another

inmate at the facility had tested positive for COVID-19.

     Defendant is currently serving his sentence at FCI Greenville

and has a projected release date of December 25, 2021. As of June

26, 2020, the Bureau of Prisons (BOP) reports that FCI Greenville


                              Page 3 of 6
     3:17-cr-30005-SEM-TSH # 49   Page 4 of 6




currently has one confirmed case of COVID-19. See BOP: COVID-

19 Update, Federal Bureau of Prisons, https://www.bop.gov/

coronavirus/ (last accessed June 26, 2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,


                             Page 4 of 6
     3:17-cr-30005-SEM-TSH # 49   Page 5 of 6




whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the CDC and state governments have advised individuals

to practice good hygiene, social distancing, and isolation. Social



                             Page 5 of 6
     3:17-cr-30005-SEM-TSH # 49   Page 6 of 6




distancing can be difficult for individuals living in a prison.

     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. While FCI

Greenville now has one confirmed case of COVID-19, there is no

reason to believe that Defendant faces a significant risk of severe

complications from COVID-19. Defendant is only 24 years old and

has no health issues, let alone any health issues that increase the

risk that COVID-19 poses. In addition, Defendant has a history of

possessing firearms illegally. The Court, taking all the relevant

facts into account, finds that Defendant has not established that

there exist extraordinary and compelling reasons that warrant a

reduction in his term of imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Jamarr Moore’s

Amended Motion for Compassionate Release (d/e 45) and

Defendant’s pro se motion for compassionate release (d/e 42) are

DENIED.

ENTER: June 26, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE

                              Page 6 of 6
